Interview Summary cont.
	Response to arguments noted below were discussed in the meeting related to this Office Action.

It is asserted, that proposed claim 1 overcomes the claim Objection of 3/30/2022.
In response, the examiner agrees and appreciates Applicant’s timely response.


It is asserted, that Claims 1-6 have been rejected as being unpatentable over Buxmann (2013/0330455) in view of Williams (4,072,570) and JJ. 
At page 4 of the Final Rejection, the Examiner states that "It would have been obvious to one of skill in the art, at the time of filing the invention to modify methods of making powdered egg products, as Buxmann, to include the specifically claimed method of drying, spray drying, because Williams teaches that when this powder is made by using spray drying, benefits are provided ..; further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have a reasonable expectation of success." 
It is respectfully submitted that the Examiner's suggestion appears to fail to consider the invention as a whole as required by MPEP 2141.02. 
The instant claimed method is not simply for making powdered egg products, but rather for producing a composition comprising active follistatin which comprises spray drying the biological source with heat at an inlet temperature of about 280°F to about 390°F and/or an outlet temperature of about 160"F to about 190°F to produces a powder containing the active follistatin. 
In contrast, at paragraph [0018], the cited reference of Buxmann states: 
"a short rise in temperature, e.g. to a maximum of 45°C [(113°F)] preferably to a maximum of 42°C. or to 40°C. for maximally 10s, preferably for maximally 5 seconds or maximally 2s results in a low loss of activity follistatin. Accordingly, for the pulsed electric field treatment, the aforementioned short rise in temperature is acceptable, although less preferred. 
This teaching in Buxmann is clearly suggestive of processing temperatures higher than 113°F resulting in higher, potentially unacceptable losses of follistatin activity. Accordingly, more reasonable from teachings of Buxmann is for the skilled artisan to expect spray drying the biological source with heat at temperatures 2.5 to 3.5 times higher than the maximum taught in Buxmann to be unpredictable in a method 
for producing active follistatin and that it may NOT result in a composition comprising active follistatin as claimed. 
	In response, initially it is noted that the claims are open regarding the amount of active follistatin claimed, as the claims do not recite an amount for this component.
Buxmann, the primary teaching, provides that when the taught temperature range of up to 45 °C  is used it results in a low loss of active follistatin (0016, 0018).  This does not provide evidence that higher temperatures result in a product comprising no active follistatin, therefore this argument is not persuasive.



It is asserted, that while the secondary reference of Williams teaches spray drying, this reference is focused on preparation of a tuberculosis test medium for growth of tuberculosis bacteria which is dependent upon asparagine and glycerol, not follistatin. This reference provides no teaching or suggestion whatsoever with respect to their spray dried powder containing active follistatin as claimed. 
In response, the claims broadly require any type of powdered composition comprising a biological source wherein said powder comprises active follistatin.  
The primary teaching provides powdered composition is powdered egg product that is comprising a biological source, including active follistatin.
Then, Williams is combined to show that it is known to use spray drying for 
powdered egg compositions comprising biological sources, which is analogous to the claims and the applied primary reference.  
The MPEP is clear that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (MPEP 2144.IV), therefore that Williams provides another intended use of the product does not exclude it as an applicable reference.
Further, Applicant provides no evidence that the process of Williams destroys or diminishes any/or all activity of the follistatin. 
Then, since the primary teaching already sets forth that the powdered composition made has active follistatin, the secondary reference is not required to teach provide this because the claims are not toward a method of making a powdered active follistatin, they are toward a broad method for producing a broad composition.

It is asserted, that the blog cited by the Examiner and referred to as JJ also requires egg yolk powder being "properly processed to preserve active follistatin". See Aug 3 2015 entry by johnjuanbl entitled Absorption Profile and Hormonal Influence of Fertilized Egg Yolk Ingestion in the Human. A more complete copy of this Abstract is provided at https://proteinfactory.com/myostatin-supplement/ (copy attached). In this Abstract, the egg yolk powder "properly processed to preserve active follistatin" is identified as FolstaxinTM obtained from Celldyne BioPharma which is also disclosed in Example 2 of US2007/0275036, a reference cited in the patent application at pages 1-2 and presented to the Examiner during prosecution as teaching away from heat/spray drying methods preserving active follistatin. 
 	In particular, Example 3 of U.S. Patent Application No. 2007/0275036 teaches pasteurizing of fertile egg yolks at 192°F (89C) for 1.75 minutes to result in no measurable active or viable follistatin; Example 4 of U.S. Patent Application No. 2007/0275036 teaches spray/heat drying of fertile egg yolks with a commercial aerosolizer and heat kept under 110°F to result in no measurable active or viable follistatin; and Example 6 of U.S. Patent Application No. 2007/0275036 teaches gamma irradiation with the most common source of gamma rays for food processing, the radioisotope cobalt 60, in a facility known as an irradiator, to result in no measurable levels of active or viable follistatin. Only Example 5 teaching lyophilization/freeze drying of fertilized egg yolks in a 18 sq. ft. research dryer for 48 hours at -30°C and Example 9 teaching irradiation with an electron beam showed good levels of active or viable follistatin, comparable with previous results (follistatin levels of 0.11 to 1.05 mcg/mg in non- lyophilized fertile egg yolk). 
Again, based upon teachings of JJ and U.S. Patent Application No. 2007/0275036, the skilled artisan would understand success of obtaining active follistatin from a biological source by alternative methods involving higher heat to be unpredictable and would expect spray drying a biological source with heat at an inlet temperature of about 280°F to about 390°F and/or an outlet temperature of about 160"F to about 190°F to NOT produce a powder containing the active follistatin. 
In response, it is noted that the applied reference is titled “Absorption Profile and Hormonal Influence of Fertilized Egg Yolk Ingestion in the Human” by johnjuanb1 (i.e. JJ).  The article Applicant submits is not the same article as that applied.
The JJ reference is applied to show that it is known to use the claimed the activity of the follistatin in a variety of teachings, however, these do not amount to a showing of criticality/unexpected result, wherein the claimed method is compared to the closest prior art.
As for the Green reference (2007/0275036) , this reference is clear that: [0051] … fertilized eggs may be obtained from a when, optionally stored in refrigerator or cold room for up to three weeks, the eggs are cracked, the yolks are separated and then processed by methods known in the art, such as lyophilization or spray drying, to provide a protein powder that is enriched with follistatin. The examples referenced are not used in a side by side comparison, where they are denoted as the closest prior art, and they do not show a similar method to that claimed, therefore they cannot debunk it.  It appears that this argument is circular in that it tries to submit that the claimed method is not possible yet also allowable.
Green actually teaches pasteurization (Ex. 3) or commercial aerosolizer with heat or spray drying (Ex. 4).  The teaching does not provide the claimed method of spray drying with heat at an inlet temperature of about 2800F to about 390°F and/or an outlet temperature of about 160"F to about 190°F, as claimed and Williams makes obvious.
The examiner appreciates Applicant’s diligence is providing references that show the activity level of follistatin or lack thereof, however, they do not amount to a showing of criticality or unexpected results because they do not compare the claimed method versus the closest prior art (what Applicant believes the closest prior art is).
In this case the claims are so extremely broad is appears that it would be very difficult to achieve such a showing because the claims are open to so many open process parameters and composition ingredients and a proper experimental design includes consists of all combinations across all levels of each factor. 
The total number of unique runs in such an experimental design may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 



Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

It is asserted, that MPEP 2144.5 and the case law make clear; a prima facie case of obviousness may be rebutted by showing that the art, in any material respect, teaches away from the claimed invention. See MPEP 2144.05 and U.S. v. Adams, 383 U.S. 39, 51-2 (1966). See also Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326-27, 90 USPQ2d 1865, 1873 (Fed. Cir. 2009) and Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1305-05, 115 USPQ2d 2012, 2019 (Fed. Cir. 2015). 
Applicant can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing "(1) [t]hat the prior art taught away from the claimed invention... " Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). MPEP 2145 makes clear that a prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness. 
At pages 14-15 of the Final Rejection dated March 30, 2022 the Examiner appears to dismiss Applicant's arguments with respect the prior art, when viewed as a whole inclusive of U.S. Patent Application No. 2007/0275036 rebutting any prima facie case of obviousness over the cited art. In particular, the Examiner states that "a teaching away is when an applied reference teaches not to do something, teaches away from doing something that the primary teaching asserts to be done. It is only the claims in view of the applied art that is considered for examination, not the disclosure as a whole in view of the applied art as suggested above". 
Applicant is not entirely certain what is meant by the Examiner's statement. However, it is respectfully submitted that any suggestion in the Examiner's statement that only "applied art" must contain a teaching away or that "only the claims in view of the applied art" are considered for obviousness is inconsistent with both case law and the MPEP.  Instead, the case law makes clear: the totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness (In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986)); and 
a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention (W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)). 
The MPEP also makes clear:  "Office personnel should consider all rebuttal evidence that is timely presented by the applicants when reevaluating any obviousness determination. Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others" (Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467)." See MPEP 2141 V.; 
 "the ultimate determination of patentability is based on the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). See MPEP 2142; 
"When an applicant properly submits evidence, whether in the specification as originally filed, prior to a rejection, or in reply to a rejection, the examiner must consider the patentability of the claims in light of the evidence. The decision on patentability must be made based upon consideration of all the evidence, including the evidence submitted by the examiner and the evidence submitted by the applicant. A decision to make or maintain a rejection in the face of all the evidence must show that it was based on the totality of the evidence. Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of obviousness was reached, not against the conclusion itself. In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). See MPEP 2142; and 
"The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991)" See MPEP 2143.01 II. 
Since the prior art cited by the Examiner of Buxmann, Williams and JJ is in no way predictive of nor establishes a reasonable expectation of success of the claimed invention, this cited combination fails to establish a rationale supportive of obviousness. See MPEP 2143 and MPEP 2143.02. 
Further, since the prior art, when viewed as a whole as required by both case law and the MPEP, inclusive of U.S. Patent Application No. 2007/0275036 (power of which far outweighs Williams with respect to relevance to the instant claimed invention), clearly teaches away from the expectation of success in using spray drying to produce a composition comprising active follistatin as claimed, any prima facie case of obviousness over the cited art of Buxmann, Williams and JJ has been rebutted. See 2145. 
In response, the examiner believes that obviousness over the cited art of Buxmann, Williams and JJ is proper, as discussed above.  Applicant provides opinions on what Williams and JJ might include, however, no evidence is provided to support said opinions.
A proper showing of criticality or unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793